Title: From Benjamin Franklin to the Marquis de Castries, 2 April 1782
From: Franklin, Benjamin
To: Castries, Charles-Eugène-Gabriel de La Croix, marquis de


Sir,
Passy, April 2d. 1782
I received the Letter your Excellency did me the honour of writing to me the 31st of March, relating to Messrs. Agnew Father & Son, and Capt Parker, Englishmen taken Prisoners in America & brought to France. I know nothing of those Persons or of the Circumstances that might induce the Delegates of Virginia to desire their Detention, no Account of them from that State being come to my Hands; nor have I received any Orders from the Congress concerning them. I therefore cannot properly make any Oposition to their being permitted to reside at Caen on their Parole of Honour, or to ther being exchanged in pursuance of the Cartel, as his Majesty in his Wisdom shall think proper to direct.
I am with Respect, Sir, Your Excellency’s most obedient & most humble Servant,
B Franklin
His Exy, the Marqs. de Castries.
